The undisputed facts in this case show that neither the Mayor of the City of New Orleans nor the Superintendent of Police objected to or protested against the State Police coming into the City of New Orleans, in order to suppress violations of State Gambling Laws. The members of the State Police Force requested the assistance of the members of the Police Force of the City of New Orleans and in the investigation of the violation of the Gambling Laws conducted by them jointly, the relator's pinball machines were seized and placed in the custody of the proper officials of the City. The City of New Orleans did not intervene in this case and is not a party to it in any way. Therefore, the rights of the City officials of the City of New Orleans cannot be adjudged in this proceeding. This Court has jurisdiction to consider only the legal issues raised by the facts of this case and any expression of opinion by the Court going beyond that point is obiter dicta.
The question presented in this case is whether or not the pinball machines were illegally seized through the joint efforts of the City and State Police. As the City officials and the Police Force co-operated with the State Police Force in enforcing *Page 132 
the Gambling Laws of the State of Louisiana, the Court is without any authority or jurisdiction to decide whether or not the State Police on the general order of the Governor could make legal seizures in the City of New Orleans where the City officials objected and protested against the State Police operating in the City of New Orleans. As the facts in this case conclusively show that the seizure in question was made through the combined efforts of the City and State Police, it is, therefore, legal.
For these reasons, I concur in the decree.